DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of the first paragraph of pre-AIA  35 U.S.C. 112.
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 112, first paragraph for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention. Claims 3 and 4 recite, inter alia, unbounded ranges: “greater than 80%”; and “greater than or equal to about 1.5”, respectively. The specification does not reasonably provide full enablement for the above noted open-ended claim ranges, i.e., no upper limit disclosed for claim ranges of: 80% to infinitesimally large; and 1.5 to infinitesimally large, respectively. Cf. intrinsic evidence at paragraphs [0034] and [0028] of US 20200388735, pre-grant publication of the instant application.
When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to upper/lower limit of claim range, claims 4, 8, and 10 are NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range. Applicants are reminded that claim language must be enabled across its full scope of coverage. Cf. MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
New Grounds of Rejection
A new ground of rejection, prior art reference Hasegawa et al. (US 20180277528), appears below.
Claim Rejections - 35 USC § 103
See the previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Bibl et al. (US 20180182746; below, “Bibl” – previously cited patent family member of 23 OCT 2020 IDS noted reference) as evidenced in KWAK et al. (US 20200235161; below, “KWAK” – previously cited) and/or WEI et al. (US 20130285106; below, “WEI” – previously cited) as further evidenced in or in view of Hasegawa et al. (US 20180277528; below, “Hasegawa”). MPEP § 2143(A)-(G).
RE 1, Bibl in FIGS. 1A to 16 and related text, e.g., Abstract, paragraphs [0001] to [0095], claims, discloses an electrical contact structure for a light-emitting diode (400), comprising:

    PNG
    media_image1.png
    873
    389
    media_image1.png
    Greyscale

a substrate (102);
a first conductive pad (142 - Giving the term “conductive pad” its broadest reasonable interpretation consistent with the specification (BRI), Bibl satisfies this element. MPEP §§ 2111 and 2131.) on a top surface of the substrate (102);
a second conductive pad (144) on the top surface of the substrate (102), wherein the second conductive pad (144) is spaced apart from the first conductive pad (142);
the light-emitting diode (400) on the first conductive pad (142), comprising:
a bottom electrode (404) in contact with the first conductive pad (142);
a first type semiconductor layer (405) on the bottom electrode (404);
an active layer (416) on the first type semiconductor layer (405); and

    PNG
    media_image2.png
    138
    174
    media_image2.png
    Greyscale
a second type semiconductor layer (409) on the active layer (416), wherein a thickness of the second type semiconductor layer (409) is greater than a thickness of the first type semiconductor layer (405);
a cured positive photoresist layer (210 – [0071]. Giving the term “cured positive photoresist layer” its BRI, Bibl satisfies this element. MPEP §§ 2111 and 2131. As an example of Bibl’s 210, e.g., “a variety of materials such as, but not limited to”, see KWAK’s [0080].)  in contact with the first conductive pad (142) and the light-emitting diode (400), exposing a top surface of the second conductive pad (144) through a via hole therein, and exposing a top surface of the light-emitting diode (400), the cured positive photoresist layer (see Hasegawa for: comprising titanium oxide nanoparticles), wherein a height of the top surface of the light-emitting diode (400) relative to the top surface of the substrate (102) is greater than a height of a top surface of the cured positive photoresist layer (210) relative to the top surface of the substrate (102), and the height of the top surface of the cured positive photoresist layer (210) relative to the top surface of the substrate (102) is greater than a height of the top surface of the second conductive pad (144) relative to the top surface of the substrate (102); and
a top electrode (318) covering and in contact with the top surface of the light-emitting diode (400), the top surface of the second conductive pad (144), and the cured positive photoresist layer (210).
Bibl discloses the claimed invention except for the cured positive photoresist layer (210) comprising titanium oxide nanoparticles.
Hasegawa, in FIGS. 9, 10, 11E, 11F, and related text, e.g., Abstract, paragraphs [0001] to [0193], teaches a polymer layer (18) comprising titanium oxide nanoparticles (e.g., [0111]).
It would have been obvious … to modify the method of Bibl as taught by Hasegawa because: 1. the modification greatly improves the refractive index and light use efficiency without decreasing light transmissivity of the polymer layer; and 2. an express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). Regarding method claims, applicant is reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 2, Bibl discloses the electrical contact structure of claim 1, wherein the cured positive photoresist layer (210) is in contact with the bottom electrode (404), the first type semiconductor layer (405), the active layer (416), and the second type semiconductor layer (409).
RE 3, insofar as enabled, Bibl discloses the electrical contact structure of claim 1, wherein a transmittance of the cured positive photoresist layer (210) is greater than 80%. Regarding the underlined portion, Bibl discloses the claimed invention except for the transmittance of 210 being greater than 80%. The Office realizes that all the claimed effects or physical properties are not positively stated by prior art reference Bibl. However, claim language referring to physical properties, e.g., transmittance, intended use, and other types of functional language must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. In essence, apparatus claims cover what a device is, not what a device does. See MPEP § 2112.01 and § 2114. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). Accordingly, the claimed effects and physical properties, i.e., transmittance, would implicitly be achieved by device with all of the claimed structure. If it is applicant’s position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) the Office’s position would be that the application contains inadequate disclosure, i.e., no teaching exists as to how to obtain the claimed effects and physical properties with only the claimed structure. Cf. In re Spada, MPEP § 2112.01, I and II.
RE 4, insofar as enabled, Bibl discloses the electrical contact structure of claim 1, wherein a ratio between a thickness of the second type semiconductor layer (409) and a thickness of the first type semiconductor layer (405) is greater than or equal to about 1.5 (e.g., FIG. 2C).
RE 5, Bibl discloses the electrical contact structure of claim 1, wherein the first type semiconductor layer (405) is a p-type semiconductor layer (p-doped – [0058]), and the second type semiconductor layer (409) is an n-type semiconductor layer (n-doped – [0058]).
RE 6, Bibl discloses the electrical contact structure of claim 1, wherein the cured positive photoresist layer (210) is formed by spin coating or slit coating (FIG. 6A and related text). Regarding the underlined portion, applicant is reminded that the method of forming a device is not germane to the issue of patentability of the device itself.
RE 7, Bibl discloses the electrical contact structure of claim 1, wherein the first type semiconductor layer (405) and the active layer (416) are free from exposing by the cured positive photoresist layer (210).
RE 8, Bibl discloses the electrical contact structure of claim 1, wherein the cured positive photoresist layer (210) is a UV cured photoresist layer, a thermal cured photoresist layer, or a mixture thereof (e.g., [0075]).
Claims 1-8 are rejected.
Remarks
The 20 APR 2021 amendments to claim 1 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicant’s rebuttal arguments filed 20 APR 2021 (REM pages 5-7) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the above claim rejections. Regarding the 35 U.S.C. 112(a) rejections, the specification, at the time of filing, fails to teach one of ordinary skill in the art to practice the invention across the entire scope claimed. To be clear, the Office rejects claims 3 and 4 under 35 U.S.C. 112(a) to prevent overbroad claiming that might otherwise attempt to cover more than was actually invented. Furthermore, the new rejections were necessary due to the applicant’s amendments. Lastly, applicant’s arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815